DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Gedeon (Reg. No. 57510) on January 20th, 2022. 

8. (Previously presented) The seat device according to claim 1, further comprising: 
a drive motor to move the seat cushion; and 
a third pressure sensor attached to the seat cushion to detect pressure; 
wherein the processor controls at least a moving direction of the seat cushion based on a value of the third pressure sensor.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-8 of U.S. Application 16/353,283 filed on March 14th, 2019 have been examined. Claim 8 has been amended by Examiner’s Amendment.


Allowable Subject Matter
Claim 1 is allowed over the prior art of record. 
The closest prior art of record is Wagner, US 6220667 B1, Yin et al., US 20190389330 A1, Lange-Mao et al., US 20140319895 A1, Zenk et al., US 20100276973 A1, and Lem et al., US 20180297488 A1, hereinafter referred to as Wagner, Yin, Lange-Mao, Zenk, and Lem, respectively.
The following is an examiner’s statement of reasons for allowance:

Wagner discloses controlling the angle of vehicle seat based on a first pressure sensor arranged above a second pressure sensor located in a seatback to move the seatback into a more upright or angled position.

Yin discloses adjusting the forward/backward and lateral positions on a vehicle seat by use of a forward/rearward pair of pressure sensors and a rightward/leftward pair of pressure sensors such that, for example, when the right pressure sensor value is greater than the left pressure sensor value, the lateral position of the seat is adjusted.

Lang-Mao discloses controlling a seat position when an occupant applies pressure to the vehicle seat to set a seat position and includes a physical or digital (i.e. from a mobile device) emergency off switch to prevent undesired automatic adjustment of the seat.

Zenk discloses adjusting a vehicle seat such that pressure signals from a plurality of pressure sensors corresponding to different regions of the seatback and seat cushion match a predetermined ergonomic pressure profile, the pressure sensors being coupled to individual pairs of pressurized lifting elements arranged in a left/right orientation.


As to claim 1, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A seat device including at least a seat cushion and a seatback, comprising:
a first pressure sensor, including a first left pressure sensor and a first right pressure sensor, attached to the seatback to detect pressure;
a second pressure sensor attached to the seatback at a position below the first pressure sensor to detect pressure; and
a processor that controls an angle of the seatback based on a value of the first left or right pressure sensor and a value of the second pressure sensor, wherein when a difference between a value of the first left pressure sensor and a value of the first right pressure sensor is less than or equal to a predetermined activation threshold, the processor is activated.

Claims 2-8 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        


/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668